        Case 1:17-cr-00251-PGG Document 309 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-                                             ORDER

JOSHUA PEREZ,                                                17 Cr. 251 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant, scheduled for

August 26, 2020, is adjourned to October 27, 2020 at 12:00 p.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York. Bail is

continued through October 27, 2020.

Dated: New York, New York
       August 10, 2020
